      CASE 0:20-cv-00534-NEB-TNL Document 24 Filed 06/26/20 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Craig Shaw and Katie Shaw,                          Case No. 20-cv-534 (NEB/TNL)

                      Plaintiffs,

 v.                                                             ORDER

 Farm Bureau Property          &      Casualty
 Insurance Company,

                      Defendant.


Adam Hagedorn and Charles J. Lloyd, Livgard & Lloyd, PLLP, 2520 University Avenue
SE, Suite 202, Minneapolis, MN 55414 (for Plaintiffs); and

Stephen M. Warner, Arthur, Chapman, Kettering, Smetak & Pikala, P.A., 500 Young
Quinlan Building, 81 South Ninth Street, Minneapolis, MN 55402 (for Defendant).


       This matter is before the Court on Plaintiffs’ Notice of Leave to Amend the

Complaint to Add a Claim for Bad Faith Under Minn. Stat. § 604.18. (ECF No. 13). Based

on all the files, records, and proceedings herein, and for the reasons set forth below, this

Court will deny Plaintiffs’ motion.

 I.    BACKGROUND

       Plaintiff Craig and Katie Shaw purchased a homeowner’s insurance policy, with a

limit of $268,800 from Defendant Farm Bureau Property & Casualty Insurance Company.

(ECF No. 1). Plaintiffs’ home was damaged by a fire in March 2019. (Id., p. 2). Plaintiffs

submitted a claim to Defendant. (Id., p. 2). Defendant determined that Plaintiffs’ insurance

policy covered claim; found that the damage constituted a partial loss; and made a payment



                                                 1
      CASE 0:20-cv-00534-NEB-TNL Document 24 Filed 06/26/20 Page 2 of 8




based on the actual cash value of the damage to the structure. (Id.). Following payment,

Defendant did not refund any premium to Plaintiffs. (Id., p. 3). Nor did it reduce the

insurance coverage on the structure following the fire. (Id.).

       In May 2019, Plaintiffs’ home burned to the ground following a second fire. (Id.).

Plaintiffs submitted a second claim to Defendant, who paid out an amount that represented

the policy limit less the amount that it paid for following the March 2019 fire. (Id., p. 4).

Plaintiffs demanded that Defendant pay out the remaining portion of the policy limit for

the total loss of the structure. (Id.). Defendant refused, explaining it “[did] not believe that

the intent of the valued policy statute mandates a payment for the entire policy limits for

the second loss on May 19, 2019 and believe[s] your client has been fully compensated for

their loss under the terms of the statutes and the policy.” (ECF No. 13-2, p. 6).

       Plaintiffs filed suit, alleging a breach of contract. On June 4, 2020, they filed a

motion for leave to amend, seeking to add a claim that Defendant violated Minnesota’s

insurance standard of conduct. See Minn. Stat. § 604.18. (ECF No. 13-2, p. 5). In their

proposed amended complaint, Plaintiffs allege that their insurance policy provides that

“[t]he coverage you chose apply to each accident, ‘occurrence’ and loss that takes place

during the policy period.” (Id.). Plaintiffs further allege that because Minnesota’s valued

policy statute, see Minn. Stat. § 65A.08, subd. 2, requires the insurer to pay the whole

amount mentioned in the policy or renewal in the case of total loss, Defendant was required

to pay the whole amount due under the policy following the May 2019 fire because it was

a separate occurrence from the March 2019 fire. (Id., pp. 506). Plaintiffs allege that

Defendant acted in bad faith in failing to do so. (Id., pp. 6-7).


                                               2
          CASE 0:20-cv-00534-NEB-TNL Document 24 Filed 06/26/20 Page 3 of 8




    II.   MOTION TO AMEND

          Once 21 days have passed after service of a responsive pleading, a party “may

amend its pleading only with the opposing party’s written consent or the court’s leave.”

Fed. R. Civ. P. 15(a)(2). “Although leave to amend ‘shall be freely given when justice so

requires,’ see Fed. R. Civ. P. 15(a), plaintiffs do not have an absolute or automatic right to

amend.” United States ex rel. Lee v. Fairview Health Sys., 413 F.3d 748, 749 (8th Cir.

2005) (citing Meehan v. United Consumers Club Franchising Corp., 312 F.3d 909, 913

(8th Cir. 2002)). The Court may deny a party’s request for leave to amend only “if there

are compelling reasons such as undue delay, bad faith, or dilatory motive, repeated failure

to cure deficiencies by amendments previously allowed, undue prejudice to the non-

moving party, or futility of the amendment.” Reuter v. Jax Ltd., Inc., 711 F.3d 918, 922

(8th Cir. 2013) (quoting Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 715 (8th Cir.

2008)). “[A] motion to amend should be denied on the merits ‘only if it asserts clearly

frivolous claims or defenses.’” Becker v. Univ. of Nebraska at Omaha, 191 F.3d 904, 908

(8th Cir. 1999) (quoting Gamma–10 Plastics, Inc. v. American President Lines, Ltd., 32

F.3d 1244, 1255 (8th Cir. 1994)).

          Defendant argues the proposed amendment is futile. 1 A motion for leave to amend

a pleading is futile when the amended pleading would not withstand a motion to dismiss



1
  In state court, a party seeking to add a bad faith claim under Minnesota Statutes Section 604.18 must include an
affidavit showing the factual basis for the motion for leave to amend. Minn. Stat. § 604.18, subd. 4. The party opposing
the motion may file affidavits in response and the state trial court may grant the motion only if it is supported by
“prima facie evidence.” Id. The parties agree, however, that in federal court, a party need only satisfy Federal Rules
of Civil Procedure 8 and 15 to bring a bad faith claim. See Selective Ins. Co. of S. Carolina v. Sela, 353 F. Supp. 3d
847, 855-63 (D. Minn. 2018). Based on the representations of the parties, the Court assumes without deciding that this
motion is governed by Rules 8 and 15.


                                                           3
      CASE 0:20-cv-00534-NEB-TNL Document 24 Filed 06/26/20 Page 4 of 8




under Federal Rule of Civil Procedure 12(b)(6). Zutz v. Nelson, 601 F.3d 842, 850 (8th Cir.

2010). In deciding a Rule 12(b)(6) motion, a court accepts as true all well-pleaded factual

allegations and then determines “whether they plausibly give rise to an entitlement to

relief.” Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009). In doing so, the court must draw

reasonable inferences in the plaintiff’s favor. Zink v. Lombardi, 783 F.3d 1089, 1098 (8th

Cir. 2015) (citation omitted). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Sletten & Brettin Orthodontics v. Cont’l Cas. Co., 782 F.3d 931, 934 (8th Cir. 2015)

(citation and internal quotations omitted). Facial plausibility of a claim exists “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly,

550 U.S. at 555). Although a sufficient complaint need not be detailed, it must contain

“[f]actual allegations . . . enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted). Complaints are insufficient if they contain

“naked assertions devoid of further factual enhancement.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 557) (internal quotation marks omitted).

       To establish a bad faith claim under Section 604.18, a party must show both (1) the

absence of a reasonable basis for denying the benefits of the insurance policy and (2) that

the insurer knew of or acted in reckless disregard of the lack of a reasonable basis for

denying the benefits. Minn. Stat. § 604.18, subd. 2(a). The first prong is objective, requiring

courts to consider whether the insurer properly investigated the claim and whether the

results of the investigation were subject to reasonable review and evaluation. Friedberg v.


                                               4
      CASE 0:20-cv-00534-NEB-TNL Document 24 Filed 06/26/20 Page 5 of 8




Chubb & Son, Inc., 800 F. Supp. 2d 1020, 1025 (D. Minn. 2011). The second prong is

subjective and focuses on what information the insurer knew and when. Id. If the

information available to the insurer shows the claim to be fairly debatable, then the insurer

“is entitled to debate it, whether the debate concerns a matter of fact or law.” Id.

       Plaintiffs have not alleged sufficient facts to establish a plausible bad faith claim.

As to the first prong, Plaintiffs do not allege that Defendant failed to investigate their claim.

In fact, they admit in their memorandum of law that Defendant conducted an extensive

investigation. (ECF No. 15, p. 2). Instead, Plaintiffs argue that Defendant did not fairly

evaluate their claim because the only explanation that Defendant provided for denying the

claim was a statement that Minnesota’s valued policy statute and the insurance policy did

not “mandate[]” payment for the entire policy limits. At most, Plaintiffs have alleged that

Defendant acted in bad faith because they interpreted Plaintiffs’ insurance policy and the

valued policy statute incorrectly. Bad faith claims do not arise simply because the insurer

interpreted the policy or related statutes incorrectly. Friedberg, 800 F. Supp. 2d at 1027.

Because Plaintiffs identify no other shortcoming in Defendant’s investigation and

evaluation of their claim, the Court would deny the motion for leave to amend for this

reason alone.

       But even setting that issue aside, the information available to the insurer, as alleged

by Plaintiffs, shows that their claim for the remaining portion of the policy was fairly

debatable. Plaintiffs’ claim centers on the fact that Minnesota Statutes Section 65A.01,

which is “commonly referred to as the Minnesota standard fire insurance policy,” and is

considered a “’valued policy’ law,” meaning that when a total loss occurs, “the insurer


                                               5
       CASE 0:20-cv-00534-NEB-TNL Document 24 Filed 06/26/20 Page 6 of 8




must pay the insurable value and cannot reduce the amount of recovery.” Auto-Owners Inc.

Co. v. Second Chance Investments, LLC, 827 N.W.2d 766, 769-70 (Minn. 2013). Plaintiffs

contend that under this statute, Defendant owed them the full amount of the policy for the

May 2019 fire, notwithstanding the fact that they had previously been paid a portion of the

policy for the March 2019 fire, because the May 2019 fire was a separate occurrence that

resulted in the home’s total loss.

         Plaintiffs’ interpretation of Minnesota’s valued policy law and their own policy may

have some merit. But the Court cannot conclude that, as alleged, Defendant acted without

a reasonable basis in denying Plaintiffs’ claim. Neither party has identified, and the Court

cannot locate, a decision interpreting Minnesota’s valued policy statute in a case where two

losses occurred closely together and where payment had been made as to the first claim.

The Court cannot conclude that Defendant acted in bad faith when there is no controlling

legal authority in the relevant jurisdiction interpreting the valued policy statute or similar

insurance policy in the manner proposed by Plaintiffs.

         This is particularly true because courts that have considered the issue in other states

have reached contradictory conclusions. 2 In O’Bryan v. Columbia Ins. Group, the Kansas

Supreme Court considered whether the total amount available for recovery under an

insurance policy for a successive loss was reduced by the amount of the prior loss. 56 P.3d

789, 795 (Kans. 2002). 3 In deciding this issue, the Kansas Supreme Court noted that there


2
  To some extent, Plaintiffs appeared to suggest at the hearing that the Court could not look to other states’ laws
because those would go beyond the four corners of the complaint. The Court disagrees. The Court is not bound to
accept Plaintiffs’ legal conclusions as alleged in their complaint. See Glick v. Western Power Sports, Inc., 944 F.3d
714, 717 (8th Cir. 2019).
3
  Kansas also has a valued policy statute. Kan. Stat. Ann. § 40-905.


                                                         6
         CASE 0:20-cv-00534-NEB-TNL Document 24 Filed 06/26/20 Page 7 of 8




were two views on this issue: (1) the historical view, which held that each loss reduced the

remaining coverage and (2) the modern view, which held the policy limit applied to each

loss. Id. The Kansas Court of Appeals adopted the historical view, while the Kansas

Supreme Court reversed and adopted the modern view. Id. at 795-96. The Texas Court of

Appeals later rejected the position of the Kansas Supreme Court when it considered a

similar issue. Coats v. Farmers Ins. Exchange, 230 S.W.3d 215, 219 (Tex. App. 2006). At

least one other valued policy state to consider the issue has also held that when an insured

property is destroyed by two or more fires, the measure of recovery for the final loss is the

policy limit minus the amounts paid in the settlement of previous losses. See, e.g.,

Lancashire Inc. Co. v. Bush, 82 N.W. 313, 314 (Neb. 1900). Thus, while possible that

Plaintiffs may prevail in their breach-of-contract claim, the Court cannot conclude, when

there is no precedent in the relevant jurisdiction on point and other jurisdictions have

adopted contradictory positions, that Plaintiffs’ claim is not fairly debatable. The Court

will deny the motion to amend for this reason as well.

III.      CONCLUSION

          Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Plaintiff’s Notice For Leave to Amend the Complaint to Add a Claim for Bad Faith

Under Minn. Stat. § 604.18 (ECF No. 13) is DENIED.

       2. All prior consistent orders remain in full force and effect.

       3. Failure to comply with any provision of this Order or any other prior consistent

order shall subject the non-complying party, non-complying counsel and/or the party such


                                                 7
      CASE 0:20-cv-00534-NEB-TNL Document 24 Filed 06/26/20 Page 8 of 8




counsel represents to any and all appropriate remedies, sanctions and the like, including

without limitation: assessment of costs, fines and attorneys’ fees and disbursements; waiver

of rights to object; exclusion or limitation of witnesses, testimony, exhibits, and other

evidence; striking of pleadings; complete or partial dismissal with prejudice; entry of whole

or partial default judgment; and/or any other relief that this Court may from time to time

deem appropriate.



Date: June 26, 2020                                      s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota

                                                  Shaw, et al. v. Farm Bureau Property
                                                  and Casualty Insurance Company
                                                  Case No. 20-cv-534 (NEB/TNL)




                                             8
